IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                                September 10, 2002 Session

                  STATE OF TENNESSEE v. ARTEZ L. MOREIS

                               Criminal Court for Shelby County
                                         No. 99-11512



                     No. W2002-00474-CCA-R3-CD - Filed April 2, 2003


                                    DISSENTING OPINION


       I respectfully dissent. For those reasons expressed in State v. Vernon Dewayne Waller, No.
M2001-02414-CCA-R3-CD (Tenn. Crim. App. at Nashville, Aug. 23, 2002), perm. to appeal
granted, (Tenn. 2002), I find no error in the admission of the defendant's prior felony drug
convictions for purposes of impeachment.

       The illegal sale of drugs is an extremely profitable criminal enterprise and its very
       nature involves a sustained intent to violate the law and the use of deceptive
       practices. State v. Christopher Knighton, No. E2000-00746-CCA-R3-CD (Tenn.
       Crim. App. at Knoxville, Mar. 14, 2001). These crimes are normally not detected
       in the absence of a police undercover operation. Id. People who deal in drugs
       frequently suffer an addiction to drugs and commit other crimes to obtain money to
       buy drugs. Id. These circumstances all involve elements of dishonesty. Id. We agree
       with this court’s opinion in State v. Christopher Knighton and find that the better
       reasoned view is expressed in those cases which hold that felony drug convictions are
       relevant to the issue of credibility.

Id.

       The trial court's decision to admit a prior conviction under Rule 609 will not be reversed on
appeal, unless the trial court abused its discretion. State v. Blanton, 926 S.W.2d 953, 960 (Tenn.
Crim. App. 1996). Finding no abuse of discretion, I would affirm the convictions.




                                                     ____________________________________
                                                     DAVID G. HAYES, JUDGE